Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed 3/16/2022 has overcome the technical deficiencies and the prior art rejection. Claims 70-89 are allowed because the prior art of record fails to disclose that:
-wherein the first group of switches and the second group of switches are controlled in one or more switching patterns by one or more switching frequencies of the one or more control signals to provide different voltage conversion ratios; and a slew control circuitry to be coupled to the switched capacitor converter to control one or more slew rates of one or more voltage transitions from one voltage value to another for the different voltage conversion ratios as combined in claim 70.
- wherein the slew rate control for the one or more transitions from one voltage value to another to be implemented, at least in part, to facilitate different voltage conversion ratios of the power converter, and wherein the different voltage conversion ratios to be based, at least in part, on one or more switching patterns of switching a plurality of switches interconnected with two or more capacitors of the power converter so as to cycle the plurality of switches through a plurality of distinct states as combined in claim 83.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842